BROWN, J.
This case is submitted on the motion of the attorney general to dismiss the appeal on the ground that there has been a discontinuance of the appeal. The record shows that the judgment from which this appeal *162was prosecuted was rendered on tlie 11th. day of April, 1914, and that at the time the sentence was pronounced against the defendant it was entered on the record of the trial court that: “Questions of law having been reserved upon the trial of this case for the consideration of the appellate court, and the defendant having made known his desire to prosecute an appeal from tin* judgment and verdict of the trial court, it is considered and adjudged that the execution of the judgment and sentence herein be suspended.”
The bill of exceptions was presented to the trial judge for his signature on the 6th day of June, 1914, and was signed by him on the 17th day of June, 1914. The case was not docketed in this court on certificate, and the record was not filed here until the 7th day of August, 1914. The first call of the division to which the case belongs, after the appeal was taken, commenced November 9th, bnd on the authority of Campbell v. State, 182 Ala. 18, 62 South. 59, Ex parte Williams, 182 Ala. 34, 62 South. 63, and Cudd v. Reynolds, 186 Ala. 207, 65 South. 41, no prejudice having resulted because of the delay in filing the record, the motion of the attorney general is overruled.
Motion to dismiss appeal overruled.